Citation Nr: 1111179	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-23 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Propriety of the reduction in evaluation of posttraumatic stress disorder (PTSD) was from 50 percent to 30 percent, effective April 1, 2007.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1958 to January 1962 and from March 1962 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of a Department of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This case was previously before the Board in January 2010 and was remanded for the RO to schedule the Veteran for a hearing before the Board.  The RO has complied with the remand directives.  The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing via videoconference in October 2010.  A transcript of which is of record. 
 

FINDINGS OF FACT

1. A 50 percent evaluation for PTSD was in effect from September 24, 1997 to April 1, 2007, a period of more than five years.

2. The January 2007 rating decision, which reduced the Veteran's rating for PTSD, complied with procedural requirements.

3.  The preponderance of the evidence does not establish that there has been material improvement in the Veteran's PTSD, or that to a degree of reasonable certainty any demonstrated improvement in the Veteran's PTSD will be maintained under the ordinary conditions of life.


CONCLUSION OF LAW

The reduction in rating for PTSD from 50 percent to 30 percent, effective April 1, 2007, was improper, and restoration of the 50 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105(e), 3.159, 4.149, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.

Merits of the claim

The Veteran seeks restoration of a 50 percent rating for service- connected PTSD, which the RO reduced to a 30 percent rating, effective from April 1, 2007.  A 50 percent rating for PTSD was in effect from September 24, 1997, to March 31, 2007, a period of greater than five years.  The Board finds that the preponderance of the evidence does not demonstrate material improvement in the Veteran's PTSD, or with reasonable certainty that the disability has improved under the ordinary conditions of life.  Accordingly, the Board grants restoration of a 50 percent disability rating for service-connected PTSD.  See 38 C.F.R. § 3.344; Brown v. Brown, 5 Vet. App. 413 (1993).

As an initial matter, the Board notes that the procedural requirements regarding proper notification of the proposed rating reduction from 50 percent to 30 percent for PTSD, as set forth at 38 C.F.R. § 3.105(e), were satisfied by a letter sent to the appellant in November 2006.  This correspondence referred to an accompanying November 2006 rating decision that detailed all material facts and reasoning behind the proposal.  Moreover, the letter apprised the Veteran that he had 60 days to submit additional evidence demonstrating that his current disability evaluation should be maintained.

The 50 percent rating for the Veteran's PTSD was in effect from September 1997 to April 2007, which is a period of greater than five years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) regarding stabilization of disability evaluations are specifically applicable in this appeal.  See 38 C.F.R. § 3.344(c).  38 C.F.R. § 3.344 requires that the RO and the Board ensure that a rating reduction be based on an examination that is as complete as the examinations that formed the basis for the original rating and that the condition not be likely to return to its previous level.  38 C.F.R. § 3.344(a), (b), (c); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A reduction may be accomplished when the rating agency determines that there has been material improvement in the Veteran's condition, and, if so, that the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a)-(c).

In addition, the United States Court of Appeals for Veterans Claims (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the Veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13) (1993). A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Brown, 5 Vet. App. at 421.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement reflects an improvement under the ordinary conditions of life and work.  Id.

Rating of a disability is rendered upon the application of a schedule of ratings, which is predicated upon the average impairment of earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a) and 4.1.  Separate diagnostic codes identify various disabilities.  See 38 C.F.R. Part 4.

The Veteran underwent a VA examination in December 2004.  The examiner noted that the Veteran provided some instances of mental health problems that appear to possibly reflect malingering.  The examiner also noted a clear element of antisocial personality functioning, along with some degree of genuine distress associated with his military experiences in Vietnam.  

Upon examination, the Veteran was clean, well-groomed, and neatly dressed.  He was alert, attentive, and oriented, with a normal affect.  The Veteran stated that he sleeps only one to two hours per night and experiences recurrent nightmares.  The Veteran described symptoms of auditory and visual hallucinations that suggest schizophrenia; however, the examiner stated that he believed the Veteran was malingering hallucinations.  The Veteran demonstrated no overt or subtle indications of hearing voices of being preoccupied internally, although he claimed to be experiencing the hallucinations during the examination.  

The examiner opined that the Veteran appeared to be fully cognitively intact, and while he did appear genuinely upset regarding an event that occurred during Vietnam, the examiner did not find the Veteran a reliable reporter of his symptoms.  

In October 2006, the Veteran underwent a VA examination with the same examiner who conducted the December 2004 examination.  The examiner stated that the Veteran appeared to be displaying signs of PTSD that were confounded by problems with antisocial personality traits and some degree of malingering.  The examiner also noted a past diagnosis of bipolar disorder, but found the basis for that diagnosis difficult to understand, as there was no history of mania or hypomania to warrant that diagnosis.    

The examiner found the Veteran to be clean, well-groomed, alert, attentive, and fully oriented.  His affect was somewhat constricted in intensity and nonexpressive.  The Veteran was tearful when discussing Vietnam.  He again reported sleeping one to two hours per night, but the examiner considered that report suspect as the Veteran did not appear to be tired to that extent.  The Veteran's girlfriend described nightmares and disturbed sleep.  The Veteran again indicated that he sees and hears a hallucination who interacts with him on a daily basis.  The examiner opined that, because the Veteran was not exhibiting signs of psychosis, his report of hallucinations is reflective of malingering or a fanciful imagination designed to elicit sympathy.  The examiner also noted that socially, the Veteran had significant difficulties in empathic response and forming close relationships.  His girlfriend described him as irritable, with difficulty managing his temper.  The examiner assigned a GAF score of 55. 

The examiner concluded that the Veteran's symptoms are similar to those presented at the 2004 examination.  He opined that some of the Veteran's symptoms are attributable to an antisocial personality and a degree of malingering.  The examiner found it difficult to determine which of the Veteran's symptoms were caused by his PTSD and which are related to substance abuse and personality traits.  

The Veteran submitted lay statements in support of his claim indicating that his PTSD symptoms have not changed.  The Veteran is competent to testify as to the continuity of symptomatology capable of lay observation, and his testimony in this regard is credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994). 

In addition, the clinical evidence of record corroborates the Veteran's contentions.  The Veteran has submitted multiple statements from his VA physician supporting his claim for a restoration of his rating.  There has been no indication of improvement of his PTSD, when viewing the content of the VA examinations in 2004 and 2006, as well as the other clinical evidence of record.  Overall, sustained improvement does not appear to have been attained.  While the examiner suspects malingering and cannot determine which of the Veteran's symptoms are attributable to his PTSD versus his personality traits, the examiner has also not demonstrated an improvement in the Veteran's disorder from the time of his initial rating.  
Resolving the benefit of the doubt in the Veteran's favor, restoration of the 50 percent evaluation for PTSD is warranted because there was no showing of sustained improvement of the Veteran's PTSD and the condition is one subject to temporary or episodic improvement.  

The preponderance of the evidence does not demonstrate material improvement in the Veteran's PTSD, or to a reasonable degree of certainty that the Veteran's PTSD has improved under the conditions of daily life.  Accordingly, restoration of a rating of 50 percent for the Veteran's service-connected PTSD is warranted.  See 38 C.F.R. § 3.344, Stabilization of Disability Evaluations; Brown v. Brown, 5 Vet. App. 413 (1993).


ORDER

Restoration of a 50 percent rating for PTSD is granted, effective April 1, 2007.  




______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


